1




        OFFICE     OF THE   ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




xonorablo u;oldonClarr
Dl rtrlot Attornrv
308 Proabyttrrlan  Bldg.
T~rarkana, T@Xas
De4r Sir:
                     Opinion No. 0-1601




qut8tlonr




                           AU per8onr who are now or who shall
       herraitrr    ba llorasrd to praotlor law ln thlr Stat, shall
       oonrtltutr and be members of the Stat4 Bar, end 4h411 be
       rubjrot tc the prorlrlonaherror, amI thr ~108 adoptad
       by the Supreme Court of Texas; and all persons not member8
       oi th4 State    Bar arr herrbt prohlblt4d from pm otlain&
       law in thlr Stat..
            .wlthln thr maming of thlr Sootion,    all peraonr
       rwnl8hlng lvldmor of or 4oa2~~ln.grltb any of thr follow-
       ing provlrlonr @ball br deemed a8 no2 (now) llornsed to
       praotlor law within thir.State, ~1%:
Honorable        Weldon Olasr,   Page 2



               “(a) That he IS now enrolled               as an attorney-at-law
        before   the Su rem Oonrt of thI8 Stats.
               *(b) A Ploons8 or the lssuanoe               of a lloenae     by thr
      Board of Logal Emminers             of this State authorlzlng            him to
      praotioe      law within this State.
               “(0) k liahles       or th8 I8sdnoe          of a 110en8r to $raotloe
      law rithln       ‘thk Stat8 by any authority,             whlg&, at ths tb8
      Ot the iSSdl.nO@’ thSrbOf,          war authorized        by ths lawa of thI$
      Statr,     thbn Inlrr00t to 1~8~8 the lIoon8e.
               “(d) Wh8rs an attorney,            llosnsed    before Ootobsr 6, 1919,
      has lost Or mIsplaord           his ~IOOnss, issued by legal             authority,
      and where th8 prOOf of its hesuanoe Is not available                        In the
      rsoords      of the Court in Texas In whloh he olelms                 It was issued,
      then his StatUS         a8 a lloensed       attornsp     in this State may br
      sstabllshsd        by a oertlrloate       of the Dlstrlot        Judge in ths
      Distrlot      OS his resldenos        that suoh person has been engaged ln
    r~the praotfoe        of law withln      this     State for a period of live          (5)
     ‘years    ImmsdIatelp       and oontlnuously         next preoedlng     the sffsotIvs
      da%e oi this Aot, and, within               the judgment of said Dletrlot
      Judge,     said    ettornsp    has  theretofore       bean duly lloensed       to
      praotlor      law under the laws of the State of Texas and 1s of
       good moral oharaoter.           Before     any suoh oertlfloats         shell   be
       Issubd by e DIstrIot          Judge, the Judge shell          give an opportunity
      to the President          of the looal      Bar Assoolatlon       in the County
       of said Attorney’s         resldenoe     to be heard.
               ‘(0) Any proof satlsfaotorp               to the Supreme Court of
       this Stats that he Is and was, upon the erfeotlve                      date of
       this Aot authorized         to praotioe        law wlthln    this Stati.      As
       amended Aots 1939, 46th Leg.,              S.B. #477,      0 1.”
                Artlolr     300 of the    Revised    Civil   Statutes   of Texas,
1926,    r8latIng     to   ron&gn attorneys,        provide8   a8 follo~8:
                “The Supreme court rhall    m&e suoh rules and rSgUlStiOn8
        a8 to admitting   attorneys   from other jurI8dlotIon8   to praOtlO8
        law In this Stetr as it shall      deem proper and juti.    All su8h
        attorneys   shall  be mquired    to Surnieh 8atisfaOtOry   proof a8
        to good moral oharaoter.”
             se&ion         10 of thr Rules oi the Supreme Court 0r Texas,
udsr    the heading        of *Atiorneys  Worn Other J~i8d~Otlon8” provide8
68 iOiiOW8:
                RNo nonrssldent attorney  shall be rllglblr   to praOtIs8
        law In Texas wlthout examination,     lxoept a8 OtherwIre provided
        lnthlerulr.      - - --
                 ~Nonrreldsnt     attorneys  who reside within ths            United
         States,   and within     firs miles  or the Tbxas Border,            shall b@
                                                                                          :j




Honorablr    Wsldon Class,        Pegs   3


      *rllglblr   to take the bar l
                                  x6dMtiOn8,    and mat praotlos
      law In the Texas oourtr though not oitizens    of this  Stafr,
      provided  thsy oomply with the other provIsIon    of the88
      rulr 8.
               *A reputabls     non resident    attornry      may, without    bring
      lloenssd    to praotlor     law in Texas, partlolpate           in the trial.
      or hrarlng     of any partloular       oausr.:Sn .fbli     State wheroln a
      resident    praotlolng     attornry    of thl'r~. $t'at& la aotuall
      employed,     asroolated,     and personally      partioipatea     wit T; 8uOh
      nonresldant     attorney.*

             It 18 ths opinion          of this Department and you may br
so advised   that under the statutes           above referred       to, the attorney
in question    olrarly    1s not sntltleb       to praotloe      law In the Stats
of Texas, unless       he shall    be oonsldered      a nonresident       attorney.
If the attorney      In queetlon      la a lloensed     attorney      of the State
of Arkansas,    then and In that event, under the rules                  Of ths
Supreme Court of Texas,         he will     be entitled    to praotloe       law In
the State of Texas,       only when he is engaged :n the trial                 or hser-
lng of a partlouler        oause in this State wherein a resident                prao-
tiding  attorney     ot this     State is aotually      employed,      asoooiated,
and personally     partloipatlng        with euoh nonresident         attorney.
              Trusting     that    we have       satleiaotorlly    answered   your
question,    we remain
                                         YOUrS     TbTg    tniLy